Case 0:20-cv-61415-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:



   LAUREN RAND,

         Plaintiff,

   v.

   RICHARD C. MAURAN and CHRISTINA
   MICEVIC,

         Defendants.


                                              COMPLAINT

          COMES NOW, the Plaintiff, LAUREN RAND (“Plaintiff”), by and through the undersigned

  counsel, hereby brings this action against Defendants, RICHARD C. MAURAN, individually, and

  CHRISTINA MICEVIC, individually, (collectively as “Defendants”), for violations under the Fair

  Labor Standards Act, as amended, 29 U.S.C. § 216(b) (hereinafter as “FLSA”) and Florida Statute.

  Plaintiff seeks damages for civil battery, civil assault, and intentional infliction of emotional damage,

  actual and liquidated unpaid overtime wages, and reasonable attorney’s fee and costs from Defendants.



                                             JURISDICTION

  1.    This action arises under the Fair Labor Standards Act, 29 U.S.C. § 201, et. seq. The Court has

        jurisdiction over this claim pursuant to 29 U.S.C. § 216(b), and 28 U.S.C. §1331 and 1337.

  2.    The Court further has supplemental jurisdiction over the non-wage claims pursuant to 28 U.S.C.

        § 1367.
Case 0:20-cv-61415-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 6




                                                  VENUE

  3.    Venue is proper in the United States District Court for the Southern District of Florida as the

        unlawful practices alleged herein took place in Broward County, Florida, and the Defendants are

        Florida corporations who transacts business in Broward County, Florida, and the transaction

        that is the basis of Plaintiff’s Complaint occurred within the District and venue, therefore,

        properly lies in this Court.




                                                  PARTIES

  4.    Plaintiff is an individual residing in the County of Broward, State of Florida. Plaintiff became

        employed and hired by Defendants in or about March 2017.

  5.    Defendants’ residence is located within the County of Broward, State of Florida.

  6.    Plaintiff was employed by Defendants to perform domestic service work at Defendants’

        residence, including housekeeping and cooking.

  7.    At all times material, Plaintiff was an employee of Defendants within the meaning of the FLSA.

  8.    At all times during Plaintiff’s employment, Defendants were employers as defined by 29 U.S.C.

        §203(d).

  9.    At all times pertinent to this Complaint, Defendants failed to comply with Title 29 U.S.C. § 201-

        209, in that Plaintiff performed services for Defendants for which no provision were made by the

        Defendants to properly pay Plaintiff for those hours worked and for those hours worked in excess

        of Forty (40) hours within a work week.

  10.   Plaintiff regularly worked in excess of Forty (40) hours in one or more work weeks during
Case 0:20-cv-61415-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 6



        Plaintiff’s employment with Defendants.

  11.   However, Defendants did not pay time-and-a-half wages for all of the overtime hours worked by

        Plaintiff.

  12.   Upon information and belief, the records, to the extent any exist, concerning the number of

        hours worked and amounts paid to Plaintiff, are in the possession and custody of Defendants.



                                           COUNT I
                              RECOVERY OF OVERTIME COMPENSATION

  13.   Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-12.

  14.   Plaintiff is entitled to be paid overtime pay based upon a rate of time-and-a-half the federal

        minimum wage for each hour worked in excess for Forty (40) hours per work week.

  15.   By reason of the said intentional, willful and unlawful acts of Defendants, Plaintiff has suffered

        damages plus incurring costs and reasonable attorney’s fees.

  16.   As a result of Defendants’ willful violations of the Act, Plaintiff is entitled to liquidated damages.

  17.   Plaintiff has retained the undersigned counsel to represent Plaintiff in this action, and agreed to

        pay reasonable attorney’s fees and costs, and pursuant to 29 U.S.C. §216(b), Plaintiff is entitled

        to recover all reasonable attorney’s fees and costs incurred in this action from Defendants.

        WHEREFORE, Plaintiff LAUREN RAND, demands judgment against the Defendants,

  RICHARD C. MAURAN and CHRISTINA MICEVIC, for the following:

          (a)        Unpaid overtime wages found to be due and owing;

          (b)        An additional amount equal to the minimum overtime wages found to be due and

                     owing as liquidated damages;

          (c)        A reasonable attorney’s fee and costs; and
Case 0:20-cv-61415-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 6



          (d)     Such other relief as the Court deems just and equitable.

                                       COUNT II – CIVIL ASSAULT

  18.   Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-12.

  19.   An “assault” is an intentional, unlawful offer of corporal injury to another by force, or exertion

        of force directed toward another under such circumstances as to create a reasonable fear of

        imminent peril. Sullivan v. Atlantic Federal Savings & Loan Association, 454 So.2d 52, 54 (Fla.

        4th DCA 1984), rev. denied, 461 So.2d 116 (Fla. 1985).

  20.   In about January 2019, Defendant CHRISTINA MICEVIC physically attacked Plaintiff, during

        her employment with Defendants, with intention, and the threat of such force created a

        reasonable fear of imminent peril on the part of Plaintiff.

  21.   Plaintiff has suffered damages as a result of said civil assault.

        WHEREFORE, Plaintiff LAUREN RAND, demands judgment against the Defendants,

  RICHARD C. MAURAN and CHRISTINA MICEVIC, for all damages incurred by Plaintiff as a result

  of the incident discussed above.




                                      COUNT III – CIVIL BATTERY

  22.   Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-12.

  23.   A battery consists of the intentional infliction of a harmful or offensive contact upon the person

        of another. The Defendants must have done some positive and affirmative act which must cause,

        and must be intended to cause, an unpermitted contact. Mere negligence, or even recklessness

        which only creates a risk that the contact will result, may afford a distinct cause of action in itself,

        but under modern usage of the term it is not enough for battery. Sullivan v. Atlantic Federal
Case 0:20-cv-61415-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 6



        Savings & Loan Association, 454 So.2d 52, 54 (Fla. 4th DCA 1984), rev. denied, 461 So.2d 116

        (Fla. 1985).

  24.   In about January 2019, Defendant CHRISTINA MICEVIC physically attacked Plaintiff, during

        her employment with Defendants, with intention.

  25.   The harmful and offensive contact upon Plaintiff was unpermitted contact.

  26.   Plaintiff has suffered damages as a result of said civil battery.

        WHEREFORE, Plaintiff LAUREN RAND, demands judgment against the Defendants,

  RICHARD C. MAURAN and CHRISTINA MICEVIC, for all damages incurred by Plaintiff as a result

  of the incident discussed above.




                                         COUNT IV
                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

  27.   Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-12.

  28.   The elements of a claim for intentional infliction of emotional distress are: (1) the wrongdoer’s

        conduct was intentional or reckless, that is, he intended his behavior when he knew or should

        have known that emotional distress would likely result; (2) conduct was outrageous, that is, as to

        go beyond all bounds of decency, and to be regarded as odious and utterly intolerable in a

        civilized community; (3) the conduct caused emotional distress; and (4) the emotional distress

        was severe.

  29.   In about January 2019, Defendant CHRISTINA MICEVIC physically attacked Plaintiff, during

        her employment with Defendants.

  30.   Defendant CHRISTINA MICEVIC’S conduct was intentional or reckless.
Case 0:20-cv-61415-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 6 of 6



  31.   Defendant CHRISTINA MICEVIC’S conduct was outrageous.

  32.   Plaintiff has suffered severe emotional distress as a result of said intentional infliction of

        emotional damages.

        WHEREFORE, Plaintiff LAUREN RAND, demands judgment against the Defendants,

  RICHARD C. MAURAN and CHRISTINA MICEVIC, for all damages incurred by Plaintiff as a result

  of the incident discussed above.


                                      DEMAND FOR JURY TRIAL

  33.    Plaintiff demands a jury trial on all issues so triable.



  DATED: July 13, 2020

                                                           Respectfully submitted,

                                                           MILITZOK LAW, P.A.
                                                           Attorney for Plaintiff
                                                           Wells Fargo Building
                                                           4600 Sheridan Street, Suite 402
                                                           Hollywood, Florida 33021
                                                           (954) 780-8228 - Telephone
                                                           (954) 719-4016– Facsimile
                                                           bjm@militzoklaw.com

                                                           By: /s/ Brian Militzok
                                                           BRIAN J. MILITZOK, ESQ
                                                           Fla. Bar No.: 0069993
